Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s arguments are not persuasive.  First applicant argues that the double patenting rejection is overcome by the amendment.  The examiner disagrees because the claim amendment states “at least a character string after the correction by the user operation.”  Claim 1 of patent 10706276 states that the naming rule is based on the correction both before and after the user operation.  Therefore the double patenting rejection stands.  
	Next, the Applicant argues that in “the configuration of Sawguchi, the new naming rule is created based on "the result of selection made by the user", not based on "the one or more correction
results accepted by the acceptance unit." The limitation "the new naming rule includes at least a character string after the correction by the user operation" is not disclosed in the Sawguchi reference.”
	The examiner believes that this new limitation merely states that the naming rule generates a character string after the user correction or input, not that the character string is anything different than the naming rule set by the user.  Therefore, any file name generated by the system after the user input reads on this limitation.  
	As such, this rejection is made final.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10706276. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are very similar with just a few different word choices that do not alter the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (20160227066) in view of Sawguchi (20060050302).
Regarding claim 1, Shimazaki teaches an information processing apparatus accessible with an image processing apparatus including at least a reading unit to read an original document comprising: an acquisition unit configured to acquire one or more character string blocks from an image data read by the reading unit (see pars. 21, 39, and 44);
a selection unit configured to select a character string block from among the one or more character string blocks acquired by the acquisition unit (pars. 39 and 44); and 
a setting unit configured to set a file name of the image data, based on the character string block selected by the selection unit and a naming rule (pars. 39 and 44);
Sawaguchi teaches an acceptance unit configured to accept a user instruction for correcting the file name set by the setting unit, a creating unit configured to create a new naming rule based on the 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Shimazaki the ability to correct file names as taught by Sawaguchi in order to allow the system to remove duplicate file names for example. 
Regarding claim 2, see par. 92 and figure 11 of Shimazaki.
Regarding claim 3, see par. 97 of Shimazaki.
Regarding claim 4, see pars. 39 and 81 Shimazaki.
Regarding claim 5, see par. 82 of Shimazaki.
Regarding claim 6, see par. 38 and 42 of Shimazaki.
Regarding claim 7, see par. 39 of Shimazaki and note that a group of characters reads on character block.
Regarding claim 8, see par. 48 and 107 of Shimazaki.
Regarding claim 9, see par. 107 of Shimazaki.
Regarding claim 10, see par. 39 of Shimazaki.
Regarding claim 11, see par. 39 of Shimazaki.
Regarding claims 13-14, see the rejection of claim 1. 

Allowable Subject Matter
No prior art rejection is found for claim 12.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666